184 P.3d 1159 (2008)
219 Or. App. 653
STATE of Oregon, Plaintiff-Respondent,
v.
Jessica Lynn FREEL, Defendant-Appellant.
CF040551; A129277.
Court of Appeals of Oregon.
Submitted March 31, 2008.
Decided May 7, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Joshua B. Crowther, Deputy Public Defender II, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jeremy C. Rice, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and SERCOMBE, Judge, and RIGGS, Senior Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of a controlled substance. In her first assignment of error, defendant contends that the trial court erred in denying her motion to suppress evidence obtained as a result of a search of her bathroom. We reject defendant's arguments regarding her first assignment of error without discussion. In her second assignment of error, defendant contends that the trial court erred in admitting a crime laboratory report into evidence over her objection that she had a right to confront the technician who prepared the report. The state concedes that, under State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007), and State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007), the judgment must be reversed and the case remanded for a new trial. We agree and accept the concession.
Reversed and remanded.